Citation Nr: 9930216	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-33 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for pes planus.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from February 1976 to March 
1980, from October 1983 to April 1987, and from December 1990 
to November 1991.

This appeal arises from a rating decision of May 1997 from 
the Atlanta, Georgia, Regional Office (RO).


REMAND

Following issuance of a statement of the case in October 
1997, copies of Department of Veterans Affairs (VA) medical 
records, dated from September 1994 to November 1996, were 
received.  Additionally, a copy of a service medical record 
was received.  The claims file does not reflect that these 
records were considered by the RO or that a supplemental 
statement of the case which addressed these records was 
provided to the veteran.  Accordingly, this case must be 
returned to the RO for consideration of the evidence received 
subsequent to the issuance of the statement of the case and 
to provide the veteran with a supplemental statement of the 
case that addresses this additional evidence.  38 C.F.R. 
§§ 19.37, 20.1304(a) (1999).

At his hearing before the undersigned member of the Board of 
Veterans' Appeals (Board), the veteran indicated that he 
received treatment at VA facilities for his 
pseudofolliculitis barbae following his 1991 discharge from 
service.  However, the record only contains limited VA 
medical records, dated from September 1994 to November 1996, 
that were apparently provided by the veteran.  Therefore, 
this case will be returned to the RO to request VA medical 
records.  Muruncsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1999), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request legible copies 
of medical records from the VA Medical 
Centers at Atlanta, Georgia, and Dublin, 
Georgia, for the period from November 
1991 to the present.  If any records have 
been retired to a records repository, 
action should be taken to retrieve such 
records.  

2.  Following completion of the above, 
the RO should consider the veteran's 
claims and determine whether new and 
material evidence has been received to 
reopen the claim for service connection 
for pes planus, and whether service 
connection for pseudofolliculitis barbae 
can be granted.  In reviewing the 
veteran's claims, the RO should also 
consider the evidence received following 
issuance of the statement of the case.

If a decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


